DETAILED ACTION
This office action is in response to the amendment filed on 01/05/2021. 
Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 08/18/2020 is acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 5 and 11-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantagrel US 2002/0024792 in view of Lehuede et al. US 20060034031.
	Regarding Claim 1, Cantagrel teaches (Figure 3) a surge protective device (SPD) module (Fig. 3), comprising: a first electrical terminal (1); a second electrical terminal (2); an overvoltage protection circuit connected (3-7) between the first and second electrical terminals, the overvoltage protection circuit comprising: a gas discharge tube (3); and a current management circuit (6 and 7)  comprising a resistor and an inductor connected in series between a first node (first terminal of 6) of the current management circuit and a second node (node between 4 and 7) of the current management circuit.  (For Example: par.5-15)
	Cantagrel does not teach a varistor connected between the first and second nodes of the current management circuit in parallel with a series combination of the resistor and the inductor.
	Lehuede  (Figure 2) and a varistor (Va5) connected between the first and second nodes of the current management circuit (Lak, S1 and Rak) in parallel with a series combination of the resistor and the inductor (Lak and Rak). (For Example: par. 19-303)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Cantagrel to include a varistor connected between the first and second nodes of the current management circuit in parallel with a series combination of the resistor and the inductor, as taught by Lehuede to improve protection operation taking into account the maximum admissible voltage.
	Regarding Claim 5, Cantagrel teaches (Figure 3) wherein the overvoltage protection circuit (3-7) further comprises: a thermal disconnector (5) mechanism that is connected in series to the gas discharge tube and the current management circuit, the thermal disconnector mechanism being configured to electrically disconnect the first electrical terminal from the second electrical terminal responsive to a thermal event. (For Example: par.5-15) 
	Regarding Claim 11, Cantagrel teaches (Figure 3) wherein the varistor (4) has a clamping voltage level associated therewith that exceeds an ambient voltage level associated with the first electrical terminal. (For Example: par.5-15)
	Regarding Claim 12, Cantagrel teaches (Figure 3) wherein the current management circuit (4 and 7) is configured to facilitate a transition of the gas discharge tube from the conducting state to the non-conducting state by dissipating energy associated by causing the voltage across the gas discharge tube to be less than an arc voltage associated with the gas discharge tube responsive to termination of the transient overvoltage event. (For Example: par.5-15)
	Regarding Claim 13, Cantagrel teaches (Figure 3) wherein the first electrical terminal (1) is configured for connection to a line and the second electrical terminal (2) is configured for connection to a common reference voltage. (For Example: par.5-15)
	Regarding Claim 14, Cantagrel teaches (Figure 3) wherein the line is an Alternating Current (AC) power line or a Direct Current (DC) power line. (For Example: par.5-15)

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantagrel US 2002/0024792 in view of Lehuede et al. US 20060034031 and further in view of Holliday US 2015/0014538.
	Regarding Claims 3 and 4, Cantagrel teaches (Figure 3) a module.
	Cantagrel does not teach wherein the inductor comprises a Surface Mount Device (SMD) inductor; wherein the inductor has an inductance in a range of from about 1 .mu.H to about 1 mH.
	Holliday (Figure 1) wherein the inductor (17) comprises a Surface Mount Device (SMD) inductor; wherein the inductor has an inductance in a range of from about 1 .mu.H to about 1 mH. (For Example: par.61)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Cantagrel to include the inductor comprises a Surface Mount Device (SMD) inductor; wherein the inductor has an inductance in a range of from about 1 .mu.H to about 1 mH, as taught by Holliday to improve thermal operating conditions. 
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantagrel US 2002/0024792 in view of Lehuede et al. US 20060034031 and further in view of Mulinti et al. US 2019/0099132.
	Regarding Claims 6 and 8, Cantagrel teaches (Figure 3) a resistor (7).
	Cantagrel does not teach an axial resistor and has a resistance in a range of from about 1 k.OMEGA. to 50 M.OMEGA; wherein the resistor comprises a Surface Mount Device (SMD) resistor and has a resistance in a range of from about 1 k.OMEGA. to 50 M.OMEGA.
	Mulinti teaches (Figure 20) an axial resistor (2003) and has a resistance in a range of from about 1 k.OMEGA. to 50 M.OMEGA (see par. 117); wherein the resistor 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Cantagrel to include an axial resistor and has a resistance in a range of from about 1 k.OMEGA. to 50 M.OMEGA; wherein the resistor comprises a Surface Mount Device (SMD) resistor and has a resistance in a range of from about 1 k.OMEGA. to 50 M.OMEGA, as taught by Mulinti to improve protection feature in system. 
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantagrel US 2002/0024792 in view of Lehuede et al. US 20060034031 and further in view of van Kampen US 5812047 (herein Kampen).
	Regarding Claim 7, Cantagrel teaches (Figure 3) a resistor (7).
	Cantagrel does not teach a radial resistor and has a resistance in a range of from about 1 k.OMEGA. to 50 M.OMEGA.
	Kampen (Figure 5) a radial resistor (60 or 62) and has a resistance in a range of from about 1 k.OMEGA. to 50 M.OMEGA. (For Example: Col. 3 line 60-67 and Col. 4 lines 1-2 and 62-65)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Cantagrel to include t a radial resistor and has a resistance in a range of from about 1 k.OMEGA. to 50 M.OMEGA, as taught by Kampen to improve protection features in the system. 
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantagrel US 2002/0024792 in view of Lehuede et al. US 20060034031 and further  in view of Bandel US 20160329701.
	Regarding Claims 9 and 10, Cantagrel teaches (Figure 3) a module.

	Bandel (Figure 5) wherein the varistor (122) has a peak current rating in a range of about 20 kA and a peak voltage rating of about 300 V, wherein the gas discharge tube (136) has a sparkover voltage rating of about 500 V and a discharge current rating of about 20 kA.  (For Example: par. 31-34)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Cantagrel to include wherein the varistor has a peak current rating in a range of about 20 kA and a peak voltage rating of about 300 V, wherein the gas discharge tube has a sparkover voltage rating of about 500 V and a discharge current rating of about 20 kA, as taught by Bandel to provide protection to high rated system. 
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantagrel US 2002/0024792 in view of Lehuede et al. US 20060034031 and further in view of Letty et al. US 2018/0341024.
	Regarding Claims 15 and 16, Cantagrel teaches (Figure 3) a module.
	Cantagrel does not teach wherein the line is a communication line configured to transmit a communication signal; wherein the communication signal is an RF communication signal. 
	Shetty (Figure 2) wherein the line is a communication line (at fig. 2) configured to transmit a communication signal (from 106); wherein the communication signal is an RF communication signal. (For Example: par. 23-25)
. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 01/05/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838